Citation Nr: 1009144	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1941 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.  


In November 2007, the Veteran had a hearing on appeal before 
a Decision Review Officer at the RO.  38 C.F.R. § 20.3(i) 
(2009).  

In November 2008, the Board denied the claim.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, pursuant to a joint motion 
for remand, the Court vacated the Board's November 2008 
decision and remanded the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board makes final decisions on claims for the Secretary 
of Veterans Affairs.  38 U.S.C.A. § 7104(a) (2009).  The 
Secretary of Veterans Affairs is represented before the Court 
by the VA General Counsel.  38 U.S.C.A. § 7263(a).  Within 
the Office of General Counsel, the representational duties 
fall to the attorneys of Group VII.  In this case, the Group 
VII attorneys asserted that a remand was required so that the 
Board could address the May 2008 examiner's opinion.  That 
opinion stated the Veteran's "employability is affected by 
his heart disease..."  Of course, with a 60 percent disability 
rating, there is no dispute that the Veteran's employability 
is affected.  The question is how much and a medical opinion 
on that point would be helpful.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
a VA heart examination.  The claims 
folder should be made available to the 
examiner in conjunction with the claim.  
Any tests or studies needed to respond 
to the following should be done.  

a.  What are the Veteran's current 
metabolic equivalents (METs)?  If 
exercise testing can not be done for 
medical reasons, an estimation by a 
medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be 
used.  If an alternate basis is used to 
estimate METs, it should be explained 
fully.  

b.  Is it at least as likely as not 
that the service-connected heart 
disorder, including the pacemaker, 
prevents the Veteran from doing more 
than sedentary work?  Please explain.  
The examiner should consider the effect 
of the service-connected heart 
disorder, with pacemaker, by itself, 
without regard to advancing age or 
other non-service-connected conditions.  

c.  Is it at least as likely as not 
that the service-connected heart 
disorder, including the pacemaker, 
prevents the Veteran from engaging in 
some form of substantially gainful 
employment consistent with his 
education and occupational experience 
as a welder and farmer?  Please 
explain.  The examiner should consider 
the effect of the service-connected 
heart disorder, with pacemaker, by 
itself, without regard to advancing age 
or other non-service-connected 
conditions.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



